DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7 of claim 1, the article in the limitation “forming bump bond” is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, and 11 thru 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In line 7 of claim 1, the applicant states “forming bump bond consisting of indium” is not described in the specification.  The word “consisting” is never used in the specification.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	In view of the 112 rejection above, claims 9, 13, 16, 19, and 21 thru 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikita et al. 6,133,637 in view of Huang et al. US 2004/0183195 A1.  Hikita discloses (see, for example, FIG. 16, and column 7, lines 41-45) a method providing a first chip 16, first circuit element 16, bump bond 16b, second chip 14, first quantum circuit element 14, first barrier layer 16d, and first interconnect pad 16a.  In column 8, line 52 wherein Hikita discloses the first interconnect pad 16a being aluminum.  Hikita does not clearly disclose the barrier layer being titanium nitride and forming bump bond consisting of indium.  However, Huang discloses (see, for example, FIG. 2) a device 200 comprising a barrier layer 222, and an indium bump bond 230.  In paragraph [0025], Huang discloses titanium nitride and in paragraph [0024] discloses Sn-In, a type of indium bump.  It would have been obvious to one of ordinary skill in the art to have the barrier layer being titanium nitride and forming bump bond consisting of indium in order to have good adhesion strength as opposed to tin, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 13, and 19, see, for example, paragraph [0025] wherein Huang discloses sputtering.

Regarding claim 21, see, for example, FIG. 2 wherein Huang discloses depositing the bump 230 on the titanium nitride barrier 222.
Regarding claims 22-23, Hikita in view of Huang does not explicitly disclose a rapid single flux quantum device or second quantum circuit element; however, it would have been obvious to one of ordinary skill in the art to have a rapid single flux quantum device or second quantum circuit element in order to process digital signals, and/or to use other devices according to the preferences of a user.

6.	Claims 11, 12, 14, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikita et al. 6,133,637 in view of Huang et al. US 2004/0183195 A1 as applied to claims 9, 13, 16, 19, and 21-23 above, and further in view of Das et al. US 2017/0092621 A1.  Hikita in view of Huang does not disclose removing a native oxide.  However, Das discloses (see, for example, paragraph [0125]) removing oxide with ion milling.  It would have been obvious to one of ordinary skill in the art to remove the native oxide in order to clean the surface of the interconnect pad.  
	Regarding claims 12, 14, 18, and 20, see, for example, paragraph [0125] wherein Das discloses ion milling.
	Regarding claim 17, see, for example, the rejection for claim 11 above.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikita et al. 6,133,637 in view of Huang et al. US 2004/0183195 A1 as applied to claims 9, 13, 16, 19, and 21-23 above, and further in view of Greer et al. US 8,163,094 B1.  Hikita in view of Huang does not disclose exposing a surface of the indium bump bond to a H2 plasma.  However, in claim 1, Greer discloses exposing an indium bump to H2.  It would have been obvious to one of ordinary skill in the art to expose a surface of the indium bump bond to a H2 plasma in order to reduce contact resistance.  

Prior Art
8.	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure.  See, for example, Nagai et al. US 2012/0032145 A1 wherein Nagai states (see, for example, paragraph [0104]) bumps being made of indium or indium alloy in order to have a metal that is easily subjected to pressure bonding.  Also, see, for example, Charles, JR. US 2008/0009095 A1 wherein Charles, JR. discloses (see, for example, Fig. 6 and the abstract) that indium bumps provide a more flexible assembly.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 9, and 11-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	See the 112 rejection above.  
consisting of indium (but only bump bonds consisting of Sn-In), the applicant’s specification also does not disclose the bump bond being limited to only (i.e. consisting) being made of indium.  The term “consisting” completely closes the claim to other elements, and the applicant’s specification is completely silent to this limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
January 12, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815